DISSENTING OPINION OF
FR'EAR, C.J.
I respectfully dissent. The words “e pili ana” mean “joining,” “coinciding” or “uniting with” and are at least the equivalent of the word “along.” The word “kahawai,” although it may etymologically mean “water-mark” and may be used to denote a. dry gulch in which there was formerly a stream, undoubtedly was used here in the sense of “stream.” The bo mdary would, then, be described (translating) as: “South 36° West 1.22 chains along the stream.”
It is true, the words “e pili ana” are used in describing the other boundaries as being along adjoining lands and, of course, would not carry title to the center of those lands, but it does not follow that they would not carry title to the center of the stream. The word “along” and other equivalent words are construed with a similar difference of meaning according as they are used in connection with adjoining lands or in connection with streams, for the rule is founded on the supposed intention of the parties and it could not reasonably be supposed that there was an intention to convey to the center of an adjoining land even if it were owned by the grantor, while it might reasonably be supposed that there was an intention to convey to the center of the stream when the grantor owned to the center.
The diagram on the face of the Award is entitled to comparatively little weight. It ought not to control the clear language of the Award. The strip shown between the kuleana and the stream is very narrow, and the diagram evidently does not pretend to give the boundary of the stream accurately.
It is true also that the specified courses and distances do not carry the boundary to the center of the stream. But such is usually the case, for smweyors as a rule do not go into the mid-*588die of streams. They survey tbe laud portion of a tract tbat extends into a stream. This has often been recognized by tbe Federal and State Supreme Courts.
Tbe real question, it seems to me, is wbetber tbe courses and distances should be held to control tbe natural monument, tbe stream. What I should bold in this case if this question were entirely new I need not say. It seems to me tbat the rule is too well settled for reexamination now. "Where land is bounded “along a stream,” it goes to tbe center even though tbe course? and distances would not take it there. Schuyler v. Phoenix Ins. Co., 134 N. Y. 355; Kent v. Taylor, 64 N. H. 489; Lampman v. Van Alstyne, 94 Wis. 417. See, generally, Gould, Waters, Secs. 194, 197; 1 Jones, it. P. Secs. 490-493; 2 Devlin, Deeds, Secs. 1024, 1025. The general rules of construction in cases involving questions of this kind have been recognized by this court. Notley v. Kukaiau Plantation Co., 11 Haw. 525. To depart for light reasons from those rules, which have almost become rules of property, would tend to bring uncertainty into tbe law of real property.
But, after all, does it make any difference wbetber the title goes to tbe stream or to tbe center of tbe stream, that is, whether the boundary is along the stream literally speaking or along the center of tbe stream legally speaking? It certainly is along the •stream, not along tbe bank. Tbe stream and not the bank or any other form of land is the boundary. Even if we give the words “e pili ana” the same effect in connection with adjoining lands, and give tbe courses and distances full effect, still the boundary would be at least tbe edge of tbe stream. H the edge of tbe stream, not tbe edge of the bank, is tbe boundary, the boundary will go with the stream and if tbe stream diminishes in width owing to a diminution in tbe quantity of water, which has-probably been the case here, or if it gradually changes its course, tbe boundary changes with it according to well known rules of law. So it really makes no difference so far as this case is concerned whether the boundary is tbe edge of tbe stream or tbe center of tbe stream. The stream is a natural monument; It is *589clearly mentioned as such in the words of this Award. I do not see that sufficient appears to justify us in disregarding it.
I understand that the Circuit Judge was of the opinion that the land went to the center of the stream hut that he1 refused the injunction on the ground that the injury caused by the tunnel to the plaintiff’s land would be too small to justify the granting of the injunction. I need not express an opinion upon this latter point, in view of the opinion of the majority upon the question of boundary.